Title: Thomas Lehré to Thomas Jefferson, 28 August 1812
From: Lehré, Thomas
To: Jefferson, Thomas


          Dear Sir Columbia (So Carolina) Augt 28th 1812 In the House of Representatives 
          A Committee, of which I had the honor of being a Member, presented the enclosed Copy of an address to the President of the United States, it was this day unanimously agreed to by our House, and sent to the Senate for their concurrence. As I know it would afford you great pleasure to learn that your old friends in our Legislature still continued firm and steady to their Republican principles, I have taken the liberty of sending you a Copy of the address for your amusement.—By this conveyance, I have also sent you the three first numbers of a new Republican paper set up in this the City of Charleston. By the Prospectus you will see that the Editor was a great admirer of your Administration, and is determined by all means in his power, to support Mr Madisons Election. Tomorrow, or on Monday next, I expect the Legislature will adjourn, on Thursday next I expect to arrive in Charleston, where I shall be happy to hear from you. From the information I have obtained during the Session of our Legislature here, I am happy to inform you that your two friends Mess. Madison and Guerry, will obtain all the Votes of this State at the next Presidential Election—Be assured Sir, as far as is in me lay nothing shall be wanting to promote the Election of those Gentlemen, because I think the Welfare & happiness of our Country, at this juncture of our affairs depend upon it.—
          I remain with the highest considern
          Sir Your Obedt H. ServtTho. Lehré
        